Exhibit 10.1

 

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

1st Century Bank, N.A.

Los Angeles, California

)

)

)

 

AA-WE-13-58

 

CONSENT ORDER

 

The Comptroller of the Currency of the United States of America (“Comptroller”),
through his National Bank Examiner, has supervisory authority over 1st Century
Bank, N.A., Los Angeles, California (“Bank”).

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a “Stipulation and Consent to the Issuance of a Consent
Order,” dated September 11, 2013, that is accepted by the Comptroller. By this
Stipulation and Consent, which is incorporated by reference, the Bank has
consented to the issuance of this Consent Order (“Order”) by the Comptroller.

Pursuant to the authority vested in it by the Federal Deposit Insurance Act, as
amended, 12 U.S.C. § 1818, the Comptroller hereby orders that:

 

Article I

 

Compliance Committee

 

(1)     Within ten (10) days of this Order, the Board shall appoint a Compliance
Committee of at least five (5) Board members and, of which no more than two (2)
shall be employees of the Bank or any of its affiliates (as the term “affiliate”
is defined in 12 U.S.C. § 371c(b)(1)), or a family member of any such person.
The Board shall remain responsible for the Bank’s adherence to the provisions of
this Order and the appointment of the Compliance Committee shall not relieve the
Board’s compliance responsibilities. Upon appointment, the names of the members
of the Compliance Committee and, in the event of a change of the membership, the
name of any new member, shall be submitted in writing to the Assistant Deputy
Comptroller.

 

 
1

--------------------------------------------------------------------------------

 

 

(2)     The Compliance Committee shall be responsible for monitoring and
coordinating the Bank’s adherence to the provisions of this Order and shall meet
at least monthly.

(3)     By no later than September 30, 2013, and by the end of every calendar
month thereafter, the Compliance Committee shall submit a written progress
report to the Board setting forth in detail:

 

(a)

a description of the action needed to achieve full compliance with each Article
of this Order;

 

(b)

    actions taken to comply with each Article of this Order; and

 

(c)

    the results and status of those actions.

 

The Compliance Committee’s reports shall also include copies of any reports
prepared by or for the Bank or Board relating to any Bank Secrecy Act (“BSA”) or
Anti-Money Laundering (“AML”) activity, compliance, or audit at the Bank.

(4)     The Board shall provide a summary report of the progress reached in
attaining compliance with each Article of this Order to the Assistant Deputy
Comptroller within thirty (30) days of the end of each calendar quarter.

(5)     All reports or plans which the Bank or Board has agreed to submit to the
Assistant Deputy Comptroller pursuant to this Order shall be forwarded to the:

Assistant Deputy Comptroller

Los Angeles Field Office

550 North Brand Blvd., Suite 500

Glendale, California 91203

 

 

 
2

--------------------------------------------------------------------------------

 

 

(6)     The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the policies,
procedures and programs required by this Order.

 

Article II

 

Suspicious Activity Report Review

 

(1)     Within thirty (30) days of this Order, the Board shall submit to the
Assistant Deputy Comptroller for a prior determination of no supervisory
objection, a qualified, independent, third-party consultant to review and
provide a written report on the Bank’s suspicious activity monitoring (“SAR
Look-Back”). The purpose of the SAR Look-Back is to review the quality of SARs
filed and determine whether corrections or amendments are necessary to ensure
that the suspicious activity identified was accurately reported in accordance
with 12 C.F.R. § 21.11, and whether additional SARs should be filed in
additional subjects or for continuing suspicious activity.

(2)     Prior to the appointment or employment of any individual or entering
into any contract with any consultant to perform the SAR Look-Back, the Board
shall submit the name and qualifications of the proposed consultant and the
proposed scope and terms of engagement to the Assistant Deputy Comptroller for a
prior written determination of no supervisory objection. After the OCC has
advised the Bank that it does not take supervisory objection to the consultant
or the scope of the review, the Board shall immediately engage the consultant
pursuant to the proposed terms of the engagement.

(3)     The SAR Look-Back shall be risk-based, incorporate the risks identified
in the Bank’s Risk Assessment required by Article IV of this Order (to the
extent possible), and identify the sampling, software screening, or analytical
techniques used to identify transactions that are subject to review for
suspicious activity.

 

 
3

--------------------------------------------------------------------------------

 

 

(4)     Upon completion of the SAR Look-Back, the consultant shall provide the
Board with a written report that contains a list of any previously unreported
suspicious activity reports that should be filed or modified to meet the
requirements of 12 C.F.R. § 21.11, and provide the methods used for conducting
the review. The Board shall review the SAR Look-Back report and ensure that the
Bank files, or modifies, as appropriate, any suspicious activity reports in
accordance with the requirements of 12 C.F.R. § 21.11.

(5)     Based upon the results of the SAR Look-Back, the OCC may expand the
scope of the independent review or expand the periods reviewed in the SAR
Look-Back. If the OCC requires that the review or review period be expanded, the
Board shall complete the SAR Look-Back in accordance with this Article.

 

Article III

 

BSA Action Plan

 

(1)     The Board shall revise, adopt, and thereafter adhere to, a
comprehensive, written program that ensures the Bank’s compliance with the Bank
Secrecy Act, as amended (31 U.S.C. §§ 5311 et seq.), the regulations promulgated
thereunder at 31 C.F.R. Part 103, as amended, and 12 C.F.R. Part 21, Subparts B
and C, and the rules and regulations of the Office of Foreign Assets Control
(“OFAC”) (collectively referred to as the “Bank Secrecy Act” or “BSA”) for the
Bank, and that incorporates, at a minimum, the substantive requirements of
Articles IV through VIII of this Order.

(2)     Within thirty (30) days of this Order, the Board shall submit to the
Assistant Deputy Comptroller for a prior determination of no supervisory
objection, a comprehensive, written action plan designed to provide for Bank
compliance with the BSA, complete with specific time-frames to meet the
requirements of Articles IV through VIII of this Order (“BSA Action Plan”), and
that also includes a comprehensive review of the Bank’s BSA systems and
programs, training, audit, leadership, and staffing, including an analysis of
the improvements needed to develop and maintain a comprehensive BSA compliance
program that ensures compliance with 12 C.F.R. § 21.21.

 

 
4

--------------------------------------------------------------------------------

 

 

(3)     Upon receipt of a written determination of no supervisory objection to
the Bank’s BSA Action Plan, the Board shall immediately implement it (hereafter
the “BSA Plan Inception date”) in accordance with the dates set forth therein
and thereafter adhere to it.

(4)     Prior to making any changes that will cause, result, or bring about a
significant deviation or material change to the BSA Action Plan adopted pursuant
to this Article, the Board shall submit the changes to the Assistant Deputy
Comptroller for a prior written determination of no supervisory objection.

 

Article IV

 

BSA Risk Assessment

 

(1)     Within thirty (30) days of the BSA Plan Inception date, the Board shall
review and revise the Bank’s BSA Risk Assessment to ensure it accurately
identifies the BSA risks posed to the Bank after consideration of all relevant
information (“Risk Assessment”). The Risk Assessment shall include a
comprehensive analysis of the Bank’s vulnerabilities to money laundering and
financial crime activities and provide strategies to control the risk and limit
the identified vulnerabilities and comport with the expectations set forth in
the 2010 FFIEC Bank Secrecy Act/Anti-Money Laundering Examination Manual (Rev.
April 29, 2010) (the “2010 BSA Exam Manual”) and include, at a minimum:

 

 
5

--------------------------------------------------------------------------------

 

 

 

(a)

the identification of the activities and other elements that present BSA risk to
the Bank, including the Bank’s inherent and residual risk and mitigating factors
and that considers its: (i) products and services; (ii) customers; (iii)
transactions; (iv) countries and geographies served; (v) means used by the Bank
to perform transactions with, or on behalf of, its customers; and

(vi) findings or relevant information contained in any external reviews, to
include the BSA Audit, OCC examinations, and any findings made by that time by
the SAR Look-Back;



 

(b)

a detailed analysis of all relevant data obtained regarding the information in
Subparagraph (a), including but not necessarily limited to: (i) volumes and
types of transactions and services by country or geographic location; and (ii)
numbers of customers that typically pose higher BSA risk, both by type of risk
and by geographic location, so as to permit the Bank to revise and implement
appropriate policies, processes, and procedures to monitor and mitigate the
Bank’s BSA risks within those risk categories. The analysis to be conducted also
shall include an evaluation of all relevant information obtained through the
Bank’s Customer Identification Program (“CIP”), Customer Due Diligence (“CDD”),
and Enhanced Due Diligence programs (“EDD”);

 

(c)

an assessment of BSA risk both individually within the Bank’s business lines and
on a consolidated basis across all Bank activities and legal entities, so as to
permit the Bank to accurately identify BSA risks and risk categories within and
across specific lines of business and product categories; and

 

(d)

a review of the Risk Assessment determination made above to determine its
reasonableness to be completed ninety (90) days after its completion.

 

 
6

--------------------------------------------------------------------------------

 

 

(2)     After completing the Risk Assessment, the Board shall ensure the Bank
thereafter maintains an accurate Risk Assessment to include at a minimum, a
periodic review and revision of the Bank’s Risk Assessment (no less than
annually) that considers all material changes in the Bank’s operating
environment, to include risk and mitigating factors.

 

Article V

 

BSA Officer and Staff

 

(1)     Effective as of the BSA Plan Inception date, the Board shall ensure the
Bank has a dedicated, full-time BSA officer with sufficient leadership,
knowledge, training and skills, to develop and implement an effective BSA
program commensurate with the high BSA risk level and complexity of operations.
The Board shall also ensure the BSA officer has adequate time and resources to
effectively manage the BSA program.

(2)     Within thirty (30) days of BSA Plan Inception date, the Board shall
review and determine whether any changes are needed regarding the BSA Officer’s
supporting staff, including the responsibilities, authority, structure,
independence, competencies, or capabilities of the BSA Officer’s supporting
staff.

(3)     The Board shall periodically review (no less than annually) and revise
as necessary, the adequacy of the Bank’s BSA officer and staff and shall
document its determination(s) in writing as part of the Bank’s ongoing efforts
to comply with the BSA. The reviews shall evaluate and consider, as appropriate,
the effectiveness of the Bank’s BSA program, as well as the leadership,
knowledge, training and skills of the BSA officer and staff.

 

 
7

--------------------------------------------------------------------------------

 

 

Article VI

 

BSA Program of Internal Controls

 

(1)     Within sixty (60) days of BSA Plan Inception date, the Board shall
revise, adopt, implement and thereafter ensure adherence to a written program of
policies and procedures to provide for compliance with the BSA, to include
consideration of:

 

(a)

the findings of the Risk Assessment;

 

(b)

the deficiencies identified in the Report of Examination dated as of December
31, 2012;

 

(c)

the requirements of 12 C.F.R. § 21.21; and

 

(d)

the requirements of this Order.

(2)     The Bank’s compliance with Paragraph (1) of this Article shall include,
at a minimum, revisions to:

 

(a)

the Bank’s process to identify, track, and document the BSA risk ratings for new
and existing customers to include:

 

(i)

enhancements to the Bank’s account risk rating definitions, e.g., high-risk,
medium-risk, and low-risk;

 

(ii)

a process to track and re-assess the customer BSA risk score periodically to
ensure accuracy for all new customers;

 

(iii)

a process to review existing accounts to identify those that are high-risk, and
periodically review and revise as appropriate; and

 

(iv)

a process to review all accounts that are related to a high-risk customer to
ensure all high-risk accounts are identified;



 
8

--------------------------------------------------------------------------------

 

 

 

(b)

enhance the ongoing monitoring system to include:

 

(i)

procedures to ensure all high-risk (and related) accounts are monitored from the
time the account is designated high-risk;

 

(ii)

periodic monitoring of all accounts designated medium-risk and low-risk;

 

(iii)

a system to periodically review and validate or revise account risk scores; and

 

(iv)

periodic validation of the Bank’s automated monitoring tool, to include the
filtering parameters and risk rating table used to determine the high, medium,
and low risk designations; and

 

(c)

the Bank’s CDD and EDD processes, to include:

 

(i)

procedures to ensure that customer’s accounts are periodically reviewed and
updated so that they contain current information and the risk rating is
re-assessed based upon that updated information;

 

(ii)

procedures to ensure multi-vesting accounts (group of accounts that have a
master signer but different business purposes) and lawyer trust accounts have
complete CDD on each of the individual accounts to determine with relative
certainty the types and volume of expected transaction(s), and that EDD is
performed where warranted in accordance with the requirements specified in the
2010 BSA Exam Manual; and

 

(iii)

procedures to ensure Remote Deposit Capture (“RDC”) accounts are properly
administered and monitored to include: (A) the establishment of appropriate
individual RDC transaction limits; (B) determination of anticipated RDC
transaction and dollar volumes, and type (e.g., payroll checks, third-party
checks, or traveler’s checks); and (C) compare projected activity to actual
activity, and ensure results are reasonable and consistent.

 

 
9

--------------------------------------------------------------------------------

 

 

     (3)     Within ten (10) days of BSA Plan Inception date, the Board shall
ensure Bank employees are trained on the new internal control policies and
procedures.     

 

Article VII

 

BSA Training

 

(1)     Effective as of the BSA Plan Inception date, the Board shall ensure the
Bank maintains a comprehensive training program for all appropriate operational
and supervisory personnel to ensure their awareness of their specific assigned
responsibilities for compliance with the requirements of BSA. The program shall
include advanced training for supervisory personnel as appropriate for their
respective BSA responsibilities.

(2)     The BSA training program shall include, at a minimum, strategies for
mandatory attendance, frequency of training, procedures and timing for updating
training programs and materials, and methods for delivering training.

 

 

 
10

--------------------------------------------------------------------------------

 

 

 

Article VIII

 

BSA Audit

 

(1)     Effective as of the BSA Plan Inception date, the Board shall ensure the
Bank maintains an external BSA audit that is independent, adequate in scope and
frequency, and designed to ensure compliance with the BSA in all areas of the
Bank.

(2)     Effective as of the BSA Plan Inception date, the Board shall ensure
appropriate oversight of the BSA audit function, with particular emphasis on an
adequately staffed department or outside firm with respect to both the
experience level and number of the individuals employed.

Article IX

Closing

(1)     Although the Bank is required to submit certain proposed actions and
programs for the review or prior written determination of no supervisory
objection of the Assistant Deputy Comptroller, the Board has the ultimate
responsibility for proper and sound management of the Bank and the completeness
and accuracy of the Bank’s books and records.

(2)     If, at any time, the Comptroller deems it appropriate in fulfilling the
responsibilities placed upon him by the several laws of the United States to
undertake any action affecting the Bank, nothing in this Order shall in any way
inhibit, estop, bar or otherwise prevent the Comptroller from so doing.

(3)     The provisions of this Order shall remain effective and enforceable,
except to the extent that, and until such time as, any provisions of this Order
shall have been amended, suspended, waived, or terminated in writing by the
Comptroller.

 

 

 
11

--------------------------------------------------------------------------------

 

 

(4)     In each instance in this Order in which the Bank or the Board is
required to ensure implementation of or adherence to, or to undertake to
perform, an obligation of the Bank, the Board shall:

          (a)     authorize and adopt such actions on behalf of the Bank as may
be necessary or appropriate for the Bank to perform its obligations under this
Order;

          (b)     require the timely reporting by Bank management of such
actions directed by the Board to be taken under the terms of this Order;

          (c)     follow up on any non-compliance with such actions in a timely
and appropriate manner; and

          (d)     require corrective action be taken in a timely manner for any
non-compliance with such actions.

(5)     This Order is intended to be, and shall be construed to be, a final
order issued pursuant to 12 U.S.C. § 1818(b), and expressly does not form, and
may not be construed to form, a contract binding the Comptroller or the United
States.

(6)     The terms of this Order, including this Paragraph, are not subject to
amendment or modification by any extraneous expression, prior agreements or
prior arrangements between the parties, whether oral or written.

 

IN TESTIMONY WHEREOF, the undersigned has hereunto set his hand.

 

                          

/s/ Richard S. Dixon, Jr.   September 11, 2013

Richard S. Dixon, Jr.

Assistant Deputy Comptroller

Los Angeles Field Office

 

Date

 

 

 12